DETAILED ACTION

This action is in replied to the application filed on 06/05/2020.
Claims 1-10 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1).
The independent claims 1 and 5 are disclosed as follows: Tanaka teaches: a tray unit for transferring the medium while 10reciprocating between the deposit/withdrawal unit and the customer service unit (Tanaka, see at least par. [0028] “More specifically, the paper currency handling mechanism control unit 301 controls a gate 50g to interconnect a bidirectional transport path 10e and a transport path 50a. The paper currency handling mechanism control unit 301 controls transport rollers mounted in the transport paths such that the entered paper currencies inserted in the paper currency delivery tray 30i of the feeder port 30 are delivered into the transport path 30a one by one . . .”) The tray unit is on the transport roller and reciprocates bidirectional;
 and a throat unit providing a transfer path of the tray unit (see at least par. [0028] “. . . the paper currency handling mechanism control unit 301 controls the gate 10g to transport the paper currencies along a bidirectional transport path 10d, the bidirectional transport path 10e, and the transport path 50a in turn . . .”) “the gate 10g” corresponds to a throat unit, wherein the tray unit comprises: 15a tray bottom plate forming a bottom surface of the tray unit (Par. [0028] “. . . The paper currency handling mechanism control unit 301 controls transport rollers mounted in the transport paths such that the entered paper currencies inserted in the paper currency delivery tray 30i of the feeder port 30 are delivered into the transport path 30a one by one . . .”) The tray inherently consists of the bottom plate to hold the currency instruments;
and a support member protruded from the throat bottom plate (par. [0033]) Conservatively, shutter(s) correspond to support member(s), and wherein the tray rib and the support member are 25arranged without interfering with each other, and overlapped with each other in at least parts of the tray -22-rib and the support member when viewed from a side of the ATM (Tanaka, fig 4, see at least par. [0029] “. . .  the paper currency handling mechanism control unit 301 controls gates 74g, 73g, 72g, 71g, and 70g to receive rejected paper currencies into the rejection tray 71 and receive non-rejected paper currencies into the recycling trays 72-74 or the loading recovery tray 70 after classifying the paper currencies according to denomination. When all entered paper currencies stored in the temporal cash storage 50 are received in the recycling trays 72-74 and loading recovery tray 70, the paper currency handling mechanism control unit 301 finishes the processing for a deposit . . .”) the controls gates correspond, conservatively, to support member. The gates and tray are not interfered with each other but help to separate out the bills to the correct trays.
Tanaka does not disclose the following; however, Kim teaches:
An automated teller machine (ATM) comprising: a main body (Kim, par. [0009]); 
5a customer service unit provided at a front side of the main body (Kim, Par. [0009];
 a deposit/withdrawal unit disposed in the main body to separate and stack medium (Kim, Par. [0009])
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an ATM machine such as front unit as disclosed by Kim  with the invention of the internal components as taught by Tanaka to better withdraw or deposit the cash and perform maintenance (Abstract).
Tanaka in view of Kim does not disclose the following; however, Patterson teaches
Hosokawa does not disclose the following; however McGraw teaches:
and a tray rib protruded from a lower surface of the tray bottom plate, wherein the throat unit comprises: 20a throat bottom plate forming a bottom surface of the throat unit (Patterson, Fig. 6 113 & 106 & 112 & Col. 4 ln 14-16 & ln 24-28) the skid plate 106 corresponds to a throat bottom plate and when the throat opens out, its wall becomes the bottom surface of the throat; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a throat bottom plate forming a bottom surface of the throat unit as disclosed by Patterson  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim to better perform the internal functions of the ATM (abstract).
Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1) in further view of Farivar et al. (US 10, 796, 537 B1).
Dependent claim 2 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 1. However, Farivar teaches the following: wherein the 5throat unit further comprises: a medium detection sensor embedded in the throat bottom plate or the support member to expose an upper surface of the medium detection sensor, the medium detection sensor detecting the medium dropped down on the throat unit 10from the tray unit (Farivar et al. (US 10, 796, 537 B1, Col. 4 ln 66- Col. 5 ln 6 & Col. 5 ln 36 – 52) The use of weight and force sensor are similar to the medium detection sensor mentioned in the claim. Cash port could correspond to a throat unit.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a medium detection sensor as disclosed by Farivar  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim to better detect the deposited currency or bill within the ATM machine (abstract).
Dependent claim 8 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses The automated teller machine of claim 5, wherein the throat unit further comprises: a medium detection sensor embedded in the throat 25bottom plate or the support member to expose an upper surface thereof, the medium detection sensor detecting a -25-medium dropped down on the throat bottom plate from the tray unit (Farivar et al. (US 10, 796, 537 B1, Col. 4 ln 66- Col. 5 ln 6 & Col. 5 ln 36 – 52) the force sensor is capable of detecting a drop-down of a medium on the surface.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a medium detection sensor as disclosed by Farivar  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim to better detect the deposited currency or bill within the ATM machine (abstract).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1) in further view of Hazard et al. (US 2019/0108731 A1).
Dependent claim 3 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 1. However, Hazard teaches the following: a controller configured to control the tray unit and 15receive a detection signal from the medium detection sensor, wherein the controller is configured to control the tray unit so that the tray unit moves toward the customer service unit when a drop of the medium is detected by the medium detection sensor (Hazard et al. (US 2019/0108731 A1), see at least par. [0022] “. . . Inner subassembly 30 also may include multiple areas to mount components of different heights to be sitting on a slideable tray that enhances the insertion and removal of components and objects.”) slideable tray is used in this case to enhance the insertion ad removal of the currency.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a slideable tray as disclosed by Farivar  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to better detect convey the deposited medium and transport within the ATM machine.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1) in further view of Ohara et al. (US 2004/0086309 A1).
Dependent claim 4 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 1. However, Ohara teaches the following: wherein the tray unit further comprises: a brush formed on the lower surface of the tray bottom plate, an end of the brush being positioned to be contact 25with the upper surface of the medium detection sensor, wherein the upper surface of the medium detection -23-sensor is cleaned by sweeping the upper surface of the medium detection sensor with the end of the brush as the tray unit reciprocates between the customer service unit and the deposit/withdrawal unit (Ohara et al. (US 2004/0086309 A1), see at least par. [0070] “. . .The conductive brush 20 may be used for cleaning a lens of an information reading device and a sheet insertion opening of a reading device such as a cash card insertion opening of an automatic money withdrawer in a bank . . .”) The conducive brush is incorporated to the instant application for atm machine cleaning surface.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a brush sweeping on the surface as disclosed by Ohara  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to better ensure that the surface is free from any remaining articles or items.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1) in further view of Togano et al. (US 2021/0024308 A1).
Dependent claim 6 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 5. However, Togano teaches the following: wherein the deposit/withdrawal unit comprises: a bill stopper rotatably provided to open and close an entrance of the deposit/withdrawal unit through which the 10tray unit enters and exits, wherein the bottom plate rib extends toward the deposit/withdrawal unit from the customer service unit such that the bottom plate rib is extended to a line which vertically extends from a free end of the bill stopper in a 15state that the free end of the bill stopper is rotated to an uppermost position (Togano et al. (US 2021/0024308 A1), Par. [0083]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a bill stopper that is capable of moving vertically as disclosed by Togano  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to better hold the articles in place from falling out of the moveable tray.
Dependent claim 7 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 5. However, Togano teaches the following: wherein the bottom plate rib is formed by bending a portion of the 20throat bottom plate upward (Togano, see at least par. [0080] “. . . the backing plate 170 for directly loading banknotes is arranged on an upper surface of a bottom surface of the paper-feed tray setting portion 125 of the lower unit 120, and the backing plate 170 is pivotally supported so as to be able to move rotationally in a vertical direction about a rotation shaft 180 inserted into a shaft hole 172 at a front end thereof and is biased upward by a resilient member 181.. . “)
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of bending a portion of the throat plate as disclosed by Togano  with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to better hold the articles in place from falling out of the moveable tray.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0015035 A1) in view of Kim (US 2006/0202026 A1) in further view of Patterson, (US 6,241, 150 B1) in further view of Hain, (US 4, 989, 520).
Dependent claim 9 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 5. However, Hain teaches the following wherein the 5throat unit comprises: a support member protruded from the throat bottom plate without interfering with the bottom plate rib and the tray rib, wherein an upper end of the support member is flush 10with an upper end of the bottom plate rib (Hain, Col. 11 ln 65-68) the support member is not interfering with the flap. It is well known for one of the ordinary to set up the support member without interfering with the flap or bottom plate rib.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an upper end of the support member is flush 10with an upper end of the bottom plate rib as disclosed by Hain with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to remove the articles or the medium from the tray to another compartment.
Dependent claim 10 is disclosed as follows:
Tanaka in view of Kim in view of Patterson discloses automated teller machine of claim 5. However, Hain teaches the following wherein the throat unit comprises: a support member protruded from the throat bottom 15plate without interfering with the bottom plate rib and the tray rib, wherein the support member and the bottom plate rib are formed to have different heights from each other (Hain, Col. 11 ln 30-35 & ln 65-68) the positions of the support member is different from other parts.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of support member and the bottom plate rib are formed to have different heights from each other as disclosed by Hain with the invention of an ATM and its internal components as taught by Tanaka in view of Kim in further view of Patterson to better enhance the internal working of the ATM machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN DUC BUI/Examiner, Art Unit 3695